SUMMARY ORDER

For substantially the reasons adopted by the district court, we reject appellants’ claims for legal fees, fraudulent inducement, and declaratory relief. See Wyly v. CA, Inc., No. 05-CV-4430, 2009 WL 3128034, 2009 U.S. Dist. LEXIS 90064 (E.D.N.Y. Sept. 29, 2009) (citing the Report and Recommendation of Magistrate Judge Boyle, see Wyly v. CA, Inc., No. 05-CV-4430, 2009 U.S. Dist. LEXIS 90037 (E.D.N.Y. Sept. 2, 2009)).
Appellants note that the district court signed an order adopting the Report and Recommendation of the magistrate judge on the same day that appellants filed their timely objections to it, and argue therefore that the district court could not have conducted a proper de novo review. See Fed. R.Civ.P. 72(b). The inference is debatable. Moreover, we note that the district court filed the order granting appellee’s motion for summary judgment eleven days after the objections were filed. This period was more than sufficient for de novo review.
Finding no merit in appellants’ remaining arguments, we hereby AFFIRM the judgment of the district court.